Citation Nr: 9919915	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocations of the right shoulder with severe degenerative 
joint disease, status post total right shoulder arthroplasty 
(major), currently evaluated as 60 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for dysthymia.

3.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a disability rating in 
excess of 60 percent for the veteran's right shoulder 
disorder.  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) in 
February 1997.  The RO received his substantive appeal as to 
this claim in March 1997.  The veteran thereafter presented 
testimony at a hearing before the Hearing Officer (HO) at the 
local VARO in March 1998.  The HO confirmed and continued the 
denial of the veteran's claim in an August 1998 supplemental 
statement of the case (SSOC).

By rating decision issued in June 1997, the RO granted 
service connection and assigned a noncompensable disability 
rating for dysthymia secondary to the veteran's service-
connected right shoulder disorder.  The rating decision also 
denied entitlement to a total rating based on individual 
unemployability (IU) due to service-connected disabilities.  
A review of the evidentiary record reveals that the veteran 
also presented testimony as to these issues during the course 
of his March 1998.  His hearing testimony was apparently 
accepted as a NOD, consistent with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") findings in Tomlin v. Brown, 5 Vet. App. 355, 
358 (1993).  These claims were thereafter listed as 
'additional' issues in the August 1998 SSOC.  In view of the 
foregoing, the veteran is considered to have timely perfected 
his appeal in September 1998.  See 38 C.F.R. § 20.302(c) 
(1998); see also VAOPGCPREC 9-97 (1997) (if an SSOC covers an 
issue that was not included in the original SOC, a 
substantive appeal must be filed with respect to that issue 
within 60 days in order to perfect an appeal with respect to 
that additional issue, even if the 60-day period extends 
beyond one-year appeal period).

In September 1998, the veteran also withdrew, in writing, his 
previous requests for a hearing before a Member of the Board.


REMAND

The veteran's claims of entitlement to a disability rating in 
excess of 60 percent for his right shoulder disorder, a 
compensable disability rating for secondary dysthymia and a 
total rating based on IU are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  Generally, claims for 
increased evaluations are considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

The Board observes that the veteran is seeking entitlement to 
an increased disability ratings for his right shoulder 
disorder and dysthymia, as well as a total rating based on IU 
by reason of his service-connected disabilities.  The veteran 
alleges that he has been unable to maintain any type of 
gainful employment, primarily on account of his right 
shoulder.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

As a preliminary matter, the record reflects that the veteran 
participated in a VA vocational rehabilitation program 
(Chapter 31) and his job training folder was specifically 
referenced by the HO in the August 1998 SSOC.  However, the 
veteran's Chapter 31 folder was not associated with the 
record on appeal.  Appellate review of this evidence in this 
folder is necessary for the proper adjudication of the 
veteran's claim seeking increased disability compensation 
benefits.  In addition, the Board further notes that the RO 
failed to inform the veteran that it was unable to obtain 
copies of his treatment records from the Waco, Texas VA 
Medical Center (VAMC-Waco).

Although the veteran was last afforded VA examination in 
April 1997, the Board observes that this report did not 
adequately reconcile the veteran's complaints of pain with 
the objective findings.  See Johnson, supra.; see also DeLuca 
v. Brown, 8 Vet. App. 202, at 204- 206, 208 (1995).  
Moreover, the record is devoid of any opinion as to the 
degree of industrial impairment caused by his service-
connected disabilities.  VA has a duty to supplement the 
record by obtaining an opinion as to the effect that the 
veteran's service-connected disabilities have upon his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995); 
Gary v. Brown, 7 Vet. App. 229 (1994).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
VAMC-Waco is unable to locate copies of 
his treatment records, and request that 
he submit copies of any of said records 
that he may have in his possession.

2.  The veteran also should be requested 
to identify all sources of recent 
treatment received for his various 
service-connected disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the RO must schedule the 
veteran for examination by an appropriate 
VA orthopedic specialist in order to 
determine the nature and extent of his 
service-connected recurrent dislocations 
of the right shoulder with severe 
degenerative joint disease, status post 
total right shoulder arthroplasty 
(major).  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by each specialist 
prior to his or her examination of the 
veteran.  X-rays, laboratory test, range 
of motion studies and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialist.  The 
specialist must render objective clinical 
findings concerning the severity of the 
veteran's service-connected right 
shoulder disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The specialist must also 
comment on the effect that the veteran's 
right shoulder disorder has on his 
ordinary activity, as well as his ability 
to procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

4.  The RO must also schedule the veteran 
for a VA psychiatric examination by a 
qualified physician.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  Therefore, 
the veteran's claims folder should also 
be made available to and independently 
reviewed by the specialist prior to the 
examination.  The examiner is asked to 
initially differentiate between the 
veteran's impairment due to his service-
connected dysthymia, and that due to his 
other nonservice-connected mental 
disorders.  To this end, the examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
dysthymia, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Pursuant to this 
initial differentiation, the examiner 
must then assign a differential Global 
Assessment of Functioning Score for 
dysthymia, to the exclusion of any other 
disabilities, consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what the 
assigned score represents.  In so doing, 
the examiner should render an opinion 
whether the service-connected dysthymia, 
to the exclusion of age and the existence 
or degree of nonservice- connected 
disabilities, prevents employment.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating and total 
rating claims, with special attention 
being made to the additional evidence 
obtained or submitted.  If any of these 
determinations remain unfavorable to the 
veteran, in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


